Citation Nr: 0824761	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
including skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2003 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from July 1957 to June 1961, appealed that decision, 
and the case was referred to the Board for appellate review.  


FINDING OF FACT

A skin disorder, including skin cancer, was not manifested 
during service or within one year of separation from service, 
and no currently diagnosed skin disorder is shown to be 
causally or etiologically related to service. 


CONCLUSION OF LAW

A skin disorder, including skin cancer, was not incurred in 
or aggravated during active service, nor may a malignant 
tumor be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any medical or lay evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
notification obligation in this case was accomplished by way 
of letters from the RO to the veteran dated December 2002 and 
March 2006.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The VA made reasonable efforts to obtain relevant service 
records adequately identified by the veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file includes the veteran's post-service private 
treatment records, VA treatment records, and the veteran's 
own statement and evidence he presented.  The veteran was 
advised that his service medical records were unavailable due 
to the fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and he was provided with the 
opportunity to submit additional information so a search for 
medical records could be conducted.  There is no reasonable 
possibility that any further development to obtain SMRs would 
be successful.  Significantly, the veteran testified at his 
April 2008 hearing that he did not seek or receive treatment 
for the disabilities at issue any time during service.  As 
such, the Board finds that the veteran is not prejudiced by 
the unavailability of those records.

Essentially, the veteran claims entitlement to service 
connection for a skin disorder, including cancer, on the 
basis that during service he was exposed on a daily basis to 
direct sunlight while working on planes.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including malignant tumors, 
will be presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. § 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  However, the veteran does 
not claim, and the record does not reflect, that he was 
diagnosed with any form of skin disorder during service or 
within a year following service.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

As previously mentioned, no service medical records were 
available for review.  However, it is worth noting that the 
veteran testified that he did not seek or receive treatment 
for a skin disorder at any time during service 

The record shows a current diagnosis of a skin disorder, but 
not for malignant melanoma.  In a personal statement, the 
veteran claimed to have been diagnosed with and treated for 
malignant melanoma on or about 1992.  Private medical records 
from December 1996 and October 1997 indicate that the veteran 
was diagnosed with and treated for basal cell carcinoma and 
actinic keratoses, but there are no private medical records 
indicating diagnosis or treatment of malignant melanoma.  

Additionally, there is no medical opinion that any of the 
veteran's skin disorders, identified as actinic keratoses and 
basal cell carcinomas, are the proximate result of any in-
service event.  The veteran asserts that sun exposure during 
service caused his cancerous lesions years after service, but 
no medical opinions support this assertion other than the 
veteran's own beliefs.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of a skin 
disorder, but also of a nexus or relationship between that 
condition and service.  The veteran has failed to do so.  In 
fact, there is no evidence addressing a causal relationship 
between the claimed disability on appeal and the veteran's 
service other than the opinions of both he and his wife.  The 
veteran obviously believes that his skin disorder is a result 
of in-service exposure to the sun, but he has presented no 
corroborating evidence supporting this claim.  The veteran, 
as a lay person, lacks appropriate medical training and is 
therefore not competent to provide a probative opinion on a 
medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's claim.  In disability compensation claims, VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury or disease occurred in service or establishing 
certain disease manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service, include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the claimed disability may be associated 
with military service.  No medical evidence has suggested a 
causal relationship between the current disability and the 
veteran's exposure to sunlight during service, and the 
veteran has not reported continuous symptomatology of 
malignant melanoma since the time of his military service.  
The veteran's unsubstantiated claims place the first 
occurrence of a possibly malignant skin lesion in 1992, over 
thirty years after separation.  Therefore, VA was not 
required to conduct an examination.  

Based on the record, the Board finds that the evidence is 
against the veteran's claim for service connection for skin 
disorder.  In the absence of a current disability related to 
service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the Board 
concludes that service connection for a skin disorder is not 
established. 


ORDER

Service connection for a skin disorder, including skin 
cancer, is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


